DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 26-28, 51-73, 75-82, and 84-88 are allowed.  
Claims 1-25, 29-50, 74, and 83 are canceled.
The following is an examiner’s statement for reasons of allowance because the prior art of records such as (US 2008/0298811 A1) Jae-Seung Son et al.; (US 2007/0258536 A1) Joonsuk Kim et al.; (US 2018/0184441 A1) Sebastian Faxer et al.; (US 2011/0217044 A1) Yanggi Kang et al.; has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding claim 26, a communication device for communicating with a plurality of other communication devices using a wireless link, 
wherein the communication device is configured to transmit a plurality of data streams using a plurality of transmitters, 
wherein the communication device is configured to determine, using which of the plurality of transmitters and using which intensities a first of the plurality of data streams is to be transmitted, 
wherein the communication device is configured to determine, using which of the plurality of transmitters and using which intensities a second of the plurality of data streams is to be transmitted, 

provide individual reference signals using a number of subcarriers and time slots in accordance to: 
an optical clock reference; and 
a number of the transmitters in the plurality of transmitters or data streams in the plurality of data streams to be transmitted in parallel; 
define a position of subcarriers and of signals at the time slots in accordance to an identification number identifying a specific transmitter in the plurality of transmitters or a specific data stream in the plurality of data streams; 
transmit the reference signal which enables the plurality of receiving communication devices to identify the signal coming being associated with a specific data stream of the plurality of data streams or transmitter of the plurality of transmitters. 

Regarding claim 75, A visible light communication (VLC) network, wherein the VLC network includes: 
10a domain master (DM) which is a communication device for communicating with a plurality of other communication devices using a wireless link, wherein the communication device is configured to transmit a plurality of data streams using a plurality of transmitters, wherein the communication device is configured to determine, using which of the plurality of transmitters and using which intensities a first of the plurality of data streams is to be transmitted, wherein the communication device is configured to determine, using which of the plurality of transmitters and using which intensities a second of the plurality of data streams is 
a plurality of relaying end points (REPs), connected with the DM, wherein the plurality of REPs are the plurality of transmitters; and 
a plurality of end points (EPs), which are the plurality of other communication devices, wherein each REP of the plurality of REPs is configured to transmit and receive signals: 
with the DM through a first communication link which is not a VLC link; and 
with at least one of the EPs though a second communication link which is a VLC link, 
wherein each REP of the plurality of REPs is configured to relay: 
downlink, DL, signals from the DM to the at least one EP through the second communication link; and/or 
uplink, UL, signals from the at least one EP to the DM through the first communication link, 
wherein a first EP of the plurality of EPs is configured to transmit a first comb-like pilot sequence with a discrete number of subcarriers, and 
11a second EP of the plurality of EPs is configured to transmit a second comb-like pilot sequence with a discrete number of subcarriers, 
wherein the subcarriers of second first comb-like pilot sequence are shifted with respect to the subcarriers of the first comb-like pilot sequence, so as to permit at least one REP to determine metrics associated to the VLC link with respect to each of the first and second EPs.
Regarding claim 82, A wireless communication method for performing a communication for communicating with a plurality of other communication devices, using a wireless link, 
determining, using which of the of the plurality of transmitters and using which intensities a first of the plurality of data streams is to be transmitted; 
determining, using which of the of the plurality of transmitters and using which intensities a second of the plurality of data streams is to be transmitted; and
transmitting a plurality of data streams using a-the plurality of transmitters7 the method comprising: 
providing individual reference signals using a number of subcarriers or time slots in accordance to: the optical clock reference; and 
the number of transmitters in the plurality of transmitters or data streams of the plurality of data streams to be transmitted in parallel; 
defining the position of subcarriers and of signals at the time slots in accordance to an identification number identifying a transmitter of the plurality of transmitters or a specific stream of the plurality of data streams; 
14transmitting the reference signal which enables the plurality of receiving communication devices to identify the signal coming being associated with a specific data stream of the plurality of data streams or transmitter of the plurality of transmitters.

Regarding claim 88, A non-transitory memory unit which stores instruction which, when executed by a processor, cause the processor to perform the following method: 
determining, using which of the plurality of transmitters and using which intensities a first of the plurality of data streams is to be transmitted; 

transmitting the plurality of data streams using the plurality of transmitters,
providing individual reference signals using a number of subcarriers or time slots in accordance to: 
the optical clock reference; and the number of transmitters in the plurality or data streams of the plurality of data streams to be transmitted in parallel; 
defining the position of subcarriers and of signals at the time slots in accordance to an identification number identifying a transmitter of the plurality of transmitters or a specific stream of the plurality of data streams; 
16transmitting the reference signal which enables the plurality of receiving communication devices to identify the signal coming being associated with a specific data stream of the plurality of data streams or transmitter of the plurality of transmitters.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 20070153743 A1	Mukkavilli; Krishna Kiran et al.
US 20110217044 A1	KANG; Yanggi et al.
US 20070258536 A1	Kim; Joonsuk et al.


























Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636